UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-32414 W&T OFFSHORE, INC. (Exact name of registrant as specified in its charter) Texas 72-1121985 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) Nine Greenway Plaza, Suite 300
